United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1803
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 Norman David Izaguirre Guerrero, formerly known as David Norman Izaguerre
                       Guerrero, also known as Noro

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                            Submitted: January 9, 2017
                             Filed: February 6, 2017
                                 [Unpublished]
                                 ____________

Before RILEY, Chief Judge, LOKEN and BENTON, Circuit Judges.
                              ____________

PER CURIAM.

       Norman David Izaguirre Guerrero appeals his conviction for conspiracy to
distribute 50 grams or more of actual methamphetamine, in violation of 21 U.S.C. §§
841(a)(1), 841(b)(1)(A), and 846. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.
      Agents executed a controlled purchase of meth from Jeana Johnson. She
immediately cooperated, disclosing her meth usage and dealing. She named her
source in Des Moines as Jean Enamorado. Directed by law enforcement, Johnson
made five controlled meth purchases from Enamorado. An agent accompanied
Johnson during the fifth purchase and met him.

       Two days later, officers searched Enamorado’s house, seizing about 67 grams
of meth, marijuana, a handgun, and notebooks with names and numbers. That same
day, Enamorado agreed to cooperate, disclosing his meth sources, customers, and
distributors, who included defendant Guerrero, Vany Josai Alvarado Martinez, and
William Alexander Flores Vaquerano. Johnson and Enamorado, indicted for
conspiracy to distribute meth, continued to provide information to law enforcement.

        Over a year later, officers arrested Guerrero and searched his home, finding
cash and a loaded handgun. At trial, Johnson and Enamorado testified against him.
Johnson testified: (1) she began buying meth from Enamorado and selling it in 2012;
(2) she received meth directly from Guerrero two or three times; and (3) Enamorado
put Guerrero in charge of the meth operation while he was in prison. Enamorado
testified: (1) in 2012, he began buying and selling meth; (2) Guerrero, Martinez, and
Vaquerano delivered meth and collected money; (3) in 2013, the three helped him
transport meth to Iowa; (4) the three ran the meth operation while he was in jail in
2013; and (5) Guerrero eventually took some of his clients and began operating his
own drug distribution.

      Martinez and Vaquerano, who pled guilty to conspiracy to distribute meth and
cooperated with the government, also testified against Guerrero. Vaquerano testified
Guerrero took meth orders, transported meth, and collected drug money. Both
Martinez and Vaquerano confirmed they transported meth with him. A customer of



                                         -2-
Enamorado who cooperated with the government after his arrest for meth possession
testified that Guerrero delivered meth and collected money.

      The jury convicted. Guerrero moved for judgment of acquittal and a new trial.
Denying the motions, the district court1 sentenced him to 150 months’ imprisonment.
Guerrero argues insufficiency of the evidence to support the verdict.

      “This court reviews the denial of a motion for judgment of acquittal de novo,
‘viewing the evidence in the light most favorable to the government, drawing all
reasonable inferences in favor of the jury’s verdict, and reversing only if no
reasonable jury could have found the defendant guilty.’” United States v. Goodale,
738 F.3d 917, 922 (8th Cir. 2013), quoting United States v. Gregoire, 638 F.3d 962,
968 (8th Cir. 2011). “This court ‘review[s] a denial of a motion for a new trial
pursuant to Federal Rule of Criminal Procedure 33 for an abuse of discretion.’” Id.
at 922-23, quoting United States v. Maybee, 687 F.3d 1026, 1032 (8th Cir. 2012).
“Reviewing the sufficiency of the evidence, ‘[i]t is axiomatic that [this court does] not
pass upon the credibility of witnesses or the weight to be given their testimony.’” Id.
at 923, quoting United States v. Clay, 618 F.3d 946, 950 (8th Cir. 2010). “The
standard for reviewing a claim of insufficient evidence is strict, and a jury’s guilty
verdict should not be overturned lightly.” United States v. Pizano, 421 F.3d 707, 719
(8th Cir. 2005).

       “The elements of a conspiracy to distribute a controlled substance under 21
U.S.C. § 846, are ‘(1) that there was a conspiracy, i.e., an agreement to distribute the
drugs; (2) that the defendant knew of the conspiracy; and (3) that the defendant
intentionally joined the conspiracy.’” United States v. Keys, 721 F.3d 512, 519 (8th
Cir. 2013), quoting United States v. Jiminez, 487 F.3d 1140, 1146 (8th Cir. 2007).
To uphold a conspiracy conviction, “the government must offer enough evidence to

      1
       The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                          -3-
prove a defendant’s connection to a conspiracy beyond a reasonable doubt.” United
States v. Lopez, 443 F.3d 1026, 1028 (8th Cir. 2006) (en banc).

        The government presented evidence that: (1) Enamorado led a drug-trafficking
organization that obtained drugs from across the country and distributed them in Des
Moines; (2) Enamorado conspired with Guerrero, Johnson, Martinez, and Vaquerano,
to distribute meth; and (3) Guerrero, Martinez, and Vaquerano assisted Enamorado
in transporting drugs to Iowa. Four co-conspirators testified to Guerrero’s direct
participation in meth distribution and money collection. A customer corroborated
this, testifying he received meth directly from Guerrero. See United States v. Smith,
632 F.3d 1043, 1046 (8th Cir. 2011) (“[This court has] repeatedly upheld jury
verdicts based solely on the testimony of cooperating witnesses.”); United States v.
L.B.G., 131 F.3d 1276, 1278 (8th Cir. 1997) (“It is well established that the
uncorroborated testimony of a single witness may be sufficient to sustain a
conviction.”), quoting United States v. Dodge, 538 F.2d 770, 783 (8th Cir. 1976).
Finally, the government presented evidence of the meth seized from Enamorado’s
house and the cash and loaded handgun seized from Guerrero’s house.

      The evidence sufficiently supported the verdict. The district court properly
denied the motions for judgment of acquittal and new trial.

                                      *******


      The judgment is affirmed.
                           ____________________________




                                         -4-